Case 2:19-mc-00008-UA Document 1 Filed 01/18/19 Page 1 of 1 Page |D #:1

§>AO 132 (Rev. 12/03) Exernplification Certiflcate

 

 

UNITED STATES DrsTRrCT CoURT
souTHERN District Of M\sslsslPPl

 

 

EXEMPLIFICATION CERTIFICATE

l7 ARTHUR JOHNSTON , Clerk of this United States District Court,
keeper of the records and seal, certify that the attached documents:

 

1:10cv559HSO-J|\/IR Document #148 filed 7/11/2013, Amended Fina| Judgment

are true copies of records of this Court.
In testimony whereof l sign my name and affix the seal of this Court, in this District, at

 

 

 

 

 

GUlprl`l, l\/liSSiSSlppi en 7/19/2018
Cilfy Date
ARTHUR 30 ~ §§
Clerk (By) Depufy Cle)k 7
l, JUDGE HALlL SULEYl\/|AN OZERDEN , a Judicial Oft`icer of this Court,
certify that ARTHUR JOHNSTON , named above, is and was on the date noted,

 

Clerk of this Court, duly appointed and sworn, and keeper of the records and seal, and that this certificate, and
the attestation of the record, are in accordance with the laws of the7wited States.

7/‘|9/2018

Date Signc@/e 0/ udge <`\

UNlTED STATES DlSTRlCT JUDGE

 

 

 

Title

I, ARTHUR JOHNSTON , Clerk of this United States District Court7
keeper of the seal, certify that the Honorable JUDGE HA|-"- SULEYMAN OZERDEN
Judge
named above, is and was on the date noted a Judicial Officer of this Court, duly appointed, sworn and qualified,
and that l am well acquainted with the Judge’s official signature and know and certify the above signature
to be that of the Judge.

 

9

 

 

 

 

M|SS|SSIR¢>E>€|SumOny Whereofl Slgn my name, and affix the seal of this Court at G¢UL`FPORT'
in this State, on ' , 7/19/2018
City Date
wilqu mas/stow , §
W j k M

 

 

L)

Clerk (By) Deput`y C!_;:rk

